DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,432,106 (hereinafter Smith).
Regarding claim 1, Smith discloses a sink clip (24) useful for mounting a drop in sink (10) (fig. 1), the sink clip comprising: a clip body (26); a coupling (36, 38) comprising a hook (36) for attaching the clip body to a sink (10); a clamp (30) movable relative to the clip body, the clamp operable to clamp against an underside of a countertop (14) in which the sink is to be installed; a foot (28) slidably mounted to the clip body such that the foot can be advanced from a retracted position to a deployed position (col. 5, 47 – 52); and, a lock (52, 54) operative to 
Regarding claim 2, the clamp comprises a screw (30) mounted to rotate relative to the clip body (26) and a drive portion (screw body, 30) that engages a drive member (56) connected to the foot (via clip body 26) such that rotation of the screw advances the foot.
Regarding claim 4, the screw (30) is axially fixed relative to the clip body (fig. 2).
Regarding claim 5, the clamp comprises a clamp member (34) threadedly attached to the screw (30) wherein a first end of the clamp member provides a clamping tip for clamping against a countertop (fig. 2) and a second end (32) of the clamp member opposed to the first end provides the drive portion.
Regarding claim 6, the clip body comprises first and second parallel walls (50) and a rear wall (wall that couples walls 50 and contains element 56; fig. 3), the foot (28) is coupled to slide (pivoting is a form of sliding) along the rear wall (via hinges 58), and the drive member (56) projects through a slot in the rear wall of the clip body to engage the drive portion (fig. 3).
Regarding claim 7, a surface of the drive member (56) against which the drive portion (screw body 30) engages is sloped to be closer to the coupling in its parts closer to the screw see fig. 2).
Regarding claim 14, the lock (52, 54) is configured to lock the foot in any one of a plurality of positions (the angle of the foot will lock in a plurality of positions depending on how tight the screw is and the slope of the sink wall to which the foot engages). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent Application Publication 2017/0292255 (hereinafter Xu).
Regarding claims 8 and 9, Smith fails to show the lock comprises a ratchet, the ratchet comprises a pawl resiliently coupled to the foot, the pawl carrying one or more teeth that engage teeth supported by the clip body. Attention is turned to Xu which shows using a ratchet having a pawl (34) resiliently coupled to a foot to engage teeth (54) to lock a sink clamp in place (par. 20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Xu to include a ratchet that comprises a pawl resiliently coupled to the foot, the pawl carrying one or more teeth that engage teeth supported by the clip body to provide a more easily adjustable locking mechanism as evidenced .
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11 – 13 are similarly objected to since they depend from claim 10 which includes the allowable subject matter.
Claims 15 – 20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,907,331 is directed to the state of the art of rapid install undermount sink clamping bracket assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754